DETAILED ACTION
This action is responsive to the RCE filed 2/25/22.
Claims 1-20 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold et al. (US 20040024437, “Machold”) in view of Lo et al. (US 20070278155, “Lo”).
Regarding claim 11, Machold teaches a device (Fig. 1) comprising: an enclosure (Fig. 2, bulkhead 30) in which is disposed a pump tube (Fig. 6, rotor 106 and par. 59, the pump can be a ‘peristaltic roller pump’); an assembly (Fig. 2, heat exchanger 20) comprising a heat exchange bag coupled to the enclosure (Par. 61 and fig. 4D, heat exchange layer 28), the heat exchange bag for holding working fluid from an intravascular heat exchange catheter or external heat exchange pad (Fig. 2, showing fluid circulating between the heat exchanger 20 and an intravascular catheter 160), the heat exchange bag being configured for insertion between opposed plates to effect heat exchange between the opposed plates and working fluid flowing through the heat exchange bag (Par. 51 and fig. 1, heat generating or removing unit 11; heat exchanger 20 is at least capable of being used in this fashion), wherein when the heat exchange bag is between the opposed plates, the pump tube from the enclosure is receivable in a peristaltic pump (Par. 82, ‘peristaltic pump’), wherein working fluid from the intravascular heat exchange catheter or external heat exchange pad is configured to pass through an entry tube to enter the heat exchange bag (Par. 82, ‘The pump section 300 also has a flow-through channel 343 having a fluid coupling inlet means 159 that leads from the catheter and an outlet hole 57 which leads to the external heat exchanger 20.’), and, a dampener tube in fluid communication with the pump tube for receiving working fluid from the pump tube, the dampener tube being configured to dampen pulses m the working fluid (Fig. 6 an par. 82, ‘The pump outlet channel 314 is independently in fluid communication with a pressure dampening chamber 230.’).
Machold fails to teach wherein the enclosure is rotatably coupled to the assembly for movement between a shipping position and an operating position, in which the enclosure moves from a first configuration for the shipping position to a second configuration for the operating position. 
Lo teaches an analogous device for heating a dialysate to a desired temperature (Par. 89) comprising: an enclosure (Fig. 1, flexible sheeting cassette 10a) in which is disposed a pump tube (Figs. 1 and 5, peristaltic flow path 84 of pump section 30 located on cassette 10a); an assembly comprising a heat exchange bag (Fig. 1, external heater bag 40) coupled to the enclosure (Fig. 1, cassette 10a is coupled to heater bag 40 through external lines or tubes 38a-b), the heat exchange bag for holding working fluid (Par. 99, ‘fluid from one of the supply bags 12a to 12c is pumped through peristaltic pump portion 30, through a pump outlet pathway 32, through a to-heater pathway 34a, through a to-heater connector 36a, through an external to-heater tube 38a and finally to an external inline heater 40, which includes a fluid heating pathway 42a.’), the heat exchange bag being configured for insertion between opposed plates to effect heat exchange between the opposed plates and working fluid flowing through the heat exchange bag (Fig. 25a, showing fluid heating pathway 42b wedged between heating plates 214a-b), wherein when the heat exchange bag is between the opposed plates, the pump tube from the enclosure is receivable in a peristaltic pump (Fig. 5, circular flow path 84 which mates with peristaltic pump actuator 90), wherein working fluid is configured to pass through an entry tube to enter the heat exchange bag (Figs. 1 and 4, connectors which connect tubing 36a-b to heater bag 40 such as those shown in fig. 4; par. 139), and wherein the enclosure is rotatably coupled to the assembly for movement between a shipping position and an operating position, in which the enclosure moves from a first configuration for the shipping position to a second configuration for the operating position (Fig. 1, heater bag 40 is connected to cassette 10a through tubing 38a-b, which are disclosed to be constructed from known flexible materials such as ethylene vinyl acetate, therefore heater bag 40 is at least capable of being rotated for movement between a first shipping position and to a second operating position. Further, MPEP 2114 IV states, “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate.” Therefore, since Lo teaches structure that is capable of being rotated from a first position for shipping to a second position for operation, the structure disclosed by Lo satisfies the functional claim limitation as written).
Therefore, since both Machold and Lo teach different means for coupling an enclosure containing a peristaltic pump to an assembly containing a heat exchange bag, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one know coupling means for the other in order to achieve the predictable result of coupling between a peristaltic pump assembly and a heat exchanger assembly. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further, as previously noted, the limitation related to the rotation of the device into a shipping position and operating position is a functional limitation which according to MPEP 2114 IV covers all structures which are capable of performing the claimed function. Therefore, since the enclosure and heat exchange assembly of Machold, as modified, would be connected through a set of flexible tubes, these elements would inherently be capable of rotating relative to each other from a first shipping position to a second operating position. Therefore, since Machold, as modified, is capable of performing the claimed function, the combination satisfies this limitation. 
Regarding claim 13, Machold, as modified, further teaches a reservoir in the enclosure for receiving working fluid from the heat exchange bag (Fig. 5 and par. 63, ‘In addition, the cassette comprises a bulkhead (30, 330) that comprises a pump head 140 and a reservoir (58, 358). The reservoir has a reservoir inlet that is in fluid communication with the external heat exchanger flow channel outlet 38 and a reservoir outlet (62, 362).’).
Regarding claim 14, Machold, as modified, further teaches wherein the pump tube is in fluid communication with a reservoir in the enclosure to receive working fluid from the reservoir (Fig. 5 and par. 63, ‘The pump head has a pump inlet 113 and a pump outlet 115, and the pump inlet is in fluid communication with the reservoir outlet (62, 362) for pumping fluid from the reservoir outlet.’).
Regarding claim 17, Machold, as modified, further teaches a supply tube in fluid communication with the dampener tube for conveying working fluid to an intravascular heat exchange catheter or external heat exchange pad (Fig. 18 and par. 135, ‘a pressure dampening chamber 230 is positioned adjacent to and in fluid flow communication with the fluid flowing from the pump in the pump outlet channel 314 towards the outlet channel 319.’). 
Claims 1, 4-7, 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view Lo, as applied to claims 11, 13-14 and 17, above, and further in view of Arnold et al. (US 20080267599, “Arnold”).
Regarding claim 1, Machold, as modified by Lo, teaches a device (Fig. 1), comprising; a bag (Par. 61 and fig. 4D, heat exchange layer 28) supported by a frame (Par. 61 and fig. 4, back plate 26), the bag with frame being receivable between heat exchange plates (Par. 51 and fig. 1, heat generating or removing unit 11; heat exchanger 20 is at least capable of being used in this fashion) such that heat can be exchanged between working fluid flowing through the bag and at least one of the heat exchange plates (Par. 51 and fig. 1, heat generating or removing unit 11); and a plenum (Fig. 2, bulkhead 30) supporting a conduit in fluid communication with the bag (fig. 5, inlet channel 112), the conduit being configured to engage a pump so that the pump can urge against the conduit to circulate working fluid (Fig. 6, rotor 106 and par. 59, the pump can be a ‘peristaltic roller pump’), wherein the plenum is rotatably coupled to the frame for moving between a shipping position and an operating position, in which the plenum moves from a first configuration for the shipping position to a second configuration for the operating position (Machold has previously been modified in view of Lo to connect bulkhead 30 with the heat exchanger 20 through flexible tubing; further as discussed with regards to claim 11, such a modification produces a device in which bulkhead 30 of Machold is capable of being rotated relative to heat exchanger 20 from a first shipping position to a second operating position satisfying the functional limitation).
Machold fails to teach wherein working fluid from a heat exchange is passable through an entry tube of the frame to enter the bag, the entry tube having a first diameter and terminating proximate to the first rail so that working fluid enters the bag proximate the first rail, and the: device further comprises a drain tube extending toward a second rail of the frame that is opposite to and parallel with the first rail, the drain tube terminating proximate to the second rail, the drain tube being useful for emptying the bag by reversing the pump to withdraw working fluid from the bag through the drain tube. 
Arnold teaches a similar heat exchange device (Fig. 6) comprising a thin-walled bag (Fig. 5, fluid-tight pouch 150) supported by a frame (Fig. 6, the frame can be considered rails 153, 155 and housing 64), the bag with frame being receivable between heat exchange plates such that heat can be exchanged between working fluid flowing through the bag and at least one of the heat exchange plates (Abstract); wherein working fluid from a heat exchange is passable through an entry tube of the frame to enter the bag (The examiner maintains that central passage 162 of rail 155 could be used to pass working fluid into the bag), the entry tube having a first diameter and terminating proximate to a first rail so that working fluid enters the bag proximate the first rail (Fig. 6, rail 155 having short central passage 162 which terminates at slot 166 proximate the top periphery of the bag 168 which can be mapped to the claimed first rail), and the: device further comprises a drain tube extending toward a second rail of the frame (Fig. 6, rail 153 having central passage 162 which terminates at slot 165 which is proximate to the distal end 61 which can be mapped to the recited second rail) that is opposite to and parallel with the first rail (Fig. 6, the distal end 61 is opposite and parallel to the top edge of the heat exchanger), the drain tube terminating proximate to the second rail (Fig. 6, slot 165 is the terminus of the central passage of rail 153 which is proximate to distal end 61), the drain tube being useful for emptying the bag by reversing a pump to withdraw working fluid from the bag through the drain tube (Fig. 6, rail 153 could be used for this intended use).
Arnold further teaches that the cassette construction disclosed in fig. 6 is advantageous over other prior art fluid heat exchangers since it provides a broad, unidirectional laminar flow through the heat exchanger which minimizes flow path resistance by eliminating successive curves and reverses in the direction of flow (Par. 70).
In view of Arnold, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify the serpentine fluid heat exchange design disclosed by Machold for the laminar unidirectional design disclosed by Arnold in order to minimize flow path resistance by eliminating successive curves and reverses which are innate to a serpentine design, as taught by Arnold.
Regarding claim 4, Machold, as modified, further teaches a return tube configured for carrying working fluid from a heat exchange catheter or external heat exchange pad to the bag (Fig. 2, fluid line 158).
Regarding claim 5, Machold, as modified, further teaches a reservoir in the plenum for receiving working fluid from the bag (Fig. 5 and par. 63, ‘In addition, the cassette comprises a bulkhead (30, 330) that comprises a pump head 140 and a reservoir (58, 358). The reservoir has a reservoir inlet that is in fluid communication with the external heat exchanger flow channel outlet 38 and a reservoir outlet (62, 362).’).
Regarding claim 6, Machold, as modified, further teaches wherein the conduit is configured to receive working fluid from the reservoir (Fig. 5 and par. 63, ‘The pump head has a pump inlet 113 and a pump outlet 115, and the pump inlet is in fluid communication with the reservoir outlet (62, 362) for pumping fluid from the reservoir outlet.’).
Regarding claim 7, Machold, as modified, further teaches a dampener tube in fluid communication with the conduit for receiving working fluid from the conduit, the dampener tube being configured to dampen pulses in the working fluid (Fig. 6 an par. 82, ‘The pump outlet channel 314 is independently in fluid communication with a pressure dampening chamber 230.’).
Regarding claim 9, Machold, as modified, further teaches a supply tube in fluid communication with the dampener tube for conveying working fluid to an intravascular heat exchange catheter or external heat exchange pad (Fig. 18 and par. 135, ‘a pressure dampening chamber 230 is positioned adjacent to and in fluid flow communication with the fluid flowing from the pump in the pump outlet channel 314 towards the outlet channel 319.’).
Regarding claim 15, Machold, as modified, further teaches a drain tube extending toward a rail of the assembly (Machold has previously been modified in view of Arnold to utilize the laminar flow unidirectional heat exchange design of Arnold; see Arnold, fig. 6, rail 155 having central passage 162 which terminates at slot 166 which extends to the distal end 61 which can be mapped to the recited rail)  that is distanced from the entry tube (See Arnold, fig. 6, rail 155 is distanced from rail 153), the drain tube being useful tor emptying the heat exchange bag by reversing the peristaltic pump to withdraw working fluid from the heat exchange bag through the drain tube (See Arnold, fig. 6, rail 155 could be used for this intended use).
Regarding claim 18, Machold, as modified, further teaches wherein the reservoir is in fluid communication with an IV fluid source via a single IV line (Figs. 2, 6 and par. 101, ‘The reservoir 358 has a fill port 318 from the fluid providing line 16.’), and wherein the device provides closed fluid path where liquid and air are configured to flow in opposite directions through the IV or other line (The examiner maintains that line 16 could sustain air and liquid flow in opposite directions).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,022,265 (‘265). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in their claimed subject matter. For instance, the following is a comparison between the subject matter of application claim 1 compared to the subject matter recited by claim 3 of the ‘265 patent.

Application claim 1
Claim 3 of ‘265
1.    A device, comprising;
a bag supported by a frame, 
the bag with frame being receivable between heat exchange plates such that heat can be exchanged between working fluid flowing through the bag and at least one of the heat exchange plates; and
a plenum supporting a conduit in fluid communication with the bag, the conduit being configured to engage a pump so that the pump can urge against the conduit to circulate working fluid, 

wherein working fluid from a heat exchange element is passable through an entry tube in a first rail of the frame to enter the bag, the entry tube having a first diameter and terminating proximate to the first rail so that working fluid enters the bag proximate the first rail, and 
the device further comprises a drain tube extending toward a second rail of the frame that is opposite to and parallel with the first rail, the drain tube terminating proximate to the second rail, the drain tube being useful for emptying the bag by reversing the pump to withdraw working fluid from the bag through the drain tube,
wherein the plenum is rotatably coupled to the frame for moving between a shipping position and an operating position, in which the plenum moves from a first configuration for the shipping position to a second configuration for the operating position. 
1. A device, comprising: 


a thin-walled bag supported by a frame, 

the bag with frame being receivable between heat exchange plates such that heat can be exchanged between working fluid flowing through the bag and at least one of the heat exchange plates; and 


a plenum connected to the frame, the plenum supporting a pump tube in fluid communication with the bag, the pump tube being configured to engage a raceway of a pump so that the pump can urge against the pump tube to circulate working fluid, 

wherein working fluid from a tube for conveying working fluid to a heat exchange element passes through an entry tube in a top rail of the frame to enter the bag, the entry tube having a first diameter and terminating proximate to the top rail so that working fluid enters the bag proximate the top rail, and 

the device further comprises a drain tube extending through the entry tube and extending toward a bottom rail of the frame that is opposite to and parallel with the top rail, the drain tube terminating proximate to the bottom rail, the drain tube being useful for emptying the bag by reversing the pump to withdraw working fluid from the bag through the drain tube.

the plenum is hingedly connected to the frame for movement between a shipping position, in which an open bottom side of the plenum is parallel to the frame and is closely spaced from the bag, and an operating position, in which the open bottom side is perpendicular to the frame.


As can be seen from the above comparison, application claim 1 is merely a broader recitation of the subject matter recited by patent claim 3. Therefore, it would be impossible to make and use the device recited by the application claims without infringing on the claimed subject matter of the patent claims.

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. 
As discussed above, since the enclosure and heat exchange assembly of Machold, as modified, would be connected through a set of flexible tubes, these elements would inherently be capable of rotating relative to each other from a first shipping position to a second operating position. Therefore, since Machold, as modified is capable of performing the claimed function, the combination satisfies this limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794